Case 2:18-cv-00339-RBS-DEM Document 20 Filed 10/18/18 Page 1 of 13 PageID# 140




                           UNITED          STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF VIRGINIA
                          Norfolk Division -           In Admiralty


 THOMAS   P.    GILFILLAN,


                       Plaintiff,


 V.                                                           No.    2:18-cv-339-RBS-DEM


 DEBBIE CHEELY and
 JOHN CHEELY,
 d/b/a FULL THROTTLE
 MARINE SERVICE,


                       Defendants.


                                REPORT AND RECOMMENDATION


         Plaintiff       Thomas       P.    Gilfillan        ("Plaintiff")      brought      this

 action in admiralty seeking damages from Defendants Debbie Cheely

 and John Cheely d/b/a Full Throttle Marine Service ("Defendants")

 related to an alleged contract to repair the starboard engine of

 a    53'9"    motor     vessel        (the    "Vessel")-       Plaintiff       alleges      that

 Defendants failed to properly repair the engine over the course of

 several       months.     The       Complaint       asserts     claims      for    breach      of

 contract,        breach        of     the     implied        warranty     of      workmanlike

 performance,      and negligent repair of a vessel                      (a maritime tort).

 Compl.    7-11    (ECF No.          1 at 7-11) . The parties are now before the

 court    on    Defendants'          Motion    to    Dismiss    for    failure     to   state    a


 claim.    (ECF No. 13). Defendants argue that no enforceable contract

 for   repairs     to     the    starboard          engine    ever    existed      between    the

 parties and that Plaintiff has not established a                          tort claim upon
Case 2:18-cv-00339-RBS-DEM Document 20 Filed 10/18/18 Page 2 of 13 PageID# 141




 which relief may be granted.                  See Defs.'       Mem.    Supp.   Mot.   Dismiss

 (ECF No.      14).

        The district court referred the Motion pursuant to 28 U.S.C.

 §    636(b)(1)(B)      and     Federal       Rule   of    Civil    Procedure     72(b).      The

 parties submitted briefing and the court heard argument on October

 9,    2018.    For    the    reasons     detailed        below,       the   undersigned      now

 recommends that Defendants'              Motion to Dismiss be DENIED.


                                I.    Statement of        the   Case


        In considering a motion to dismiss,                     "a court must accept all

 allegations in the complaint as true and must draw all reasonable

 inferences       in    favor    of     the    plaintiff."         Silverman     v.    Town    of

 Blackstone, 843 F, Supp. 2d 628, 631 (E.D. Va. 2012). So construed,

 the facts      of    this case are as         follows.


        In late 2016, Plaintiff was looking into purchasing the Vessel

 from its prior owner                ("Seller").     Plaintiff hired a professional

 marine surveyor to conduct a pre-sale survey of the Vessel. Compl.

 H 5 (ECF No. 1 at 2). During the survey's sea trial component, the

 Vessel's port engine experienced a total mechanical failure.                                 Id.

 Seller        then    engaged         Full     Throttle        Marine       Service     (''Full

 Throttle"), a mobile vessel servicer and marine repairer owned and

 operated by Defendants, to repair the port engine.^ In April 2017,




 ^ The pleadings indicate that Defendant John "J.T." Cheely was responsible for
 all the work Full Throttle did on the Vessel. Both Debbie and John Cheely remain
Case 2:18-cv-00339-RBS-DEM Document 20 Filed 10/18/18 Page 3 of 13 PageID# 142




 after repairs to the port engine were complete but with the Vessel

 sale still pending, Plaintiff retained Full Throttle to survey the

 starboard engine.           During   the   sea    trial,    the   starboard    engine

 experienced problems as well.              Seller again contracted with Full

 Throttle to complete the necessary repairs on the starboard engine.

 On   June   1,     2017,    after    repairs     to   the   starboard   engine   were

 complete, Plaintiff completed his purchase from Seller. Compl.

 6-10.


         Plaintiff continued to experience problems with the starboard

 engine post-purchase. The engine broke down twice between June 1,

 2017 and August 24,           2017 and Plaintiff contacted Full Throttle

 each time regarding repairs. Compl. HH 11-14. Full Throttle made

 repairs     each    time,    apparently     without     requesting      or   receiving

 payment from Plaintiff.

         On August 24,       2017,    the starboard engine broke down again.

 Plaintiff contacted Full Throttle, which diagnosed the problem as

 a    faulty rocker arm it had installed during an earlier repair.

 Full Throttle said i t would replace the rocker arm set at its own

 expense but requested that Plaintiff pay $150 for the oil change

 that would be required after the repair was complete. Full Throttle




 named defendants, however counsel indicated that Debbie Cheely is not a proper
 named Defendant in the case. The pending motion does not address dismissal of
 Debbie Cheely on any separate ground.
Case 2:18-cv-00339-RBS-DEM Document 20 Filed 10/18/18 Page 4 of 13 PageID# 143




 at this time promised to return the Vessel to good working order.

 Plaintiff agreed to this charge, paid it,                      and Full Throttle made

 the repairs. Compl. HH 15-17.

       On September 3,            2017,    after the rocker arm replacement was

 complete. Plaintiff took the Vessel out once again, and once again

 the starboard engine broke down. Plaintiff investigated the engine

 compartment        and    discovered       metal     shards     under     the     starboard

 engine. Plaintiff contacted Full Throttle and informed them of the

 failure and the metal shards. Full Throttle returned ten days later

 to examine the engine and eventually concluded that                              the entire

 starboard engine block would have to be replaced.                          Full Throttle

 said it would cover the cost and that it would follow up the next

 day. Compl. M 19-23.

       On September 21, 2017, Defendant John Cheely left a voicemail

 with Plaintiff seeking to discuss the engine change-out. Plaintiff

 returned    the     call    but    was    unable     to   reach    him.   The    next   day,

 another     Full     Throttle          employee     informed      Plaintiff      that   Full

 Throttle would no longer work on the Vessel. Compl. H 24.

       After    a    few     months       without     contact      from    Full    Throttle,

 Plaintiff sought an estimate on repairs to the starboard engine

 from another servicer.             Before undertaking the repairs,                Plaintiff

 hired another marine surveyor to examine the starboard engine and

 determine     the        cause    of     failure.    The    surveyor      completed      the

 inspection on April 26, 2018 and submitted a Final Report (ECF No.
Case 2:18-cv-00339-RBS-DEM Document 20 Filed 10/18/18 Page 5 of 13 PageID# 144



 19-1). The report detailed extensive damage to the starboard engine

 which the surveyor attributed to water intrusion caused by weld

 failure in an exhaust mixing manifold due to excessive heat. The

 report      suggests     that     the    failure     was      caused       by    improper

 installation of the rocker arm assembly during repairs, relying in

 part on Full Throttle's apparent ''admission" to that effect.                         Id.

 Plaintiff paid the new servicer to complete the repairs and now

 claims that Defendants are liable for the cost. Compl. HH 26-31.

                             II.   Standard of Review


       "A pleading that states a claim for relief must contain ...

 a short and plain statement of the claim showing that the pleader

 is   entitled   to     relief."   Fed.   R.   Civ.   P.    8(a)(2).        To   survive   a

 motion to dismiss for failure to state a claim under Rule 12(b)(6),

 "a complaint must contain sufficient factual matter, accepted as

 true, to 'state a claim to relief that is plausible on its face.'"

 Ashcroft V. Iqbal, 556 U.S. 662, 678 (2009)                (quoting Bell Atlantic

 Corp. V. Twombly, 550 U.S. 544, 570                (2007)).    "A claim has facial

 plausibility when the plaintiff pleads factual content that allows

 the court to draw the reasonable inference that the defendant is

 liable for the misconduct alleged." Id.               (citing Twombly, 550 U.S.

 at 556) .

       The     plausibility         requirement       is       not      a    probability

 requirement, nor is a plaintiff required to establish a prima facie

 case in the complaint. See Woods v. City of Greensboro, 855 F.3d
Case 2:18-cv-00339-RBS-DEM Document 20 Filed 10/18/18 Page 6 of 13 PageID# 145



 639,    646-48        (4th    Cir.        2017).     But      the      allegations           "must    be

 sufficient       'to    raise       a     right    to     relief       above    the        speculative

 level.'"             at 647       (quoting Twombly,          550 U.S. at 555).

        Consideration of a motion to dismiss proceeds in two parts.

 First, the court must accept all the allegations in a complaint as

 true. Iqbal,         556 U.S. at 678. This requirement does not, however,

 apply to mere ''legal conclusions" or "recitals of the elements of

 a cause of action." Id. Second, a court must determine whether the

 allegations       state       a     plausible       claim        for      relief,      a     "context-

 specific task that requires the reviewing court to draw on its

 judicial experience and common sense." Id. at 679.

                                           III. Analysis

 A. Federal maritime law applies to all of Plaintiff's claims.

         "Generally, admiralty law applies to all maritime contracts."

 MP Leasing Corp.             v.    Colonna's Shipyard,               2009 A.M.C.           1462,     1467

 (E.D. Va. 2009). An oral contract to repair a vessel,                                      such as the

 one at issue here, is a valid maritime contract. Kossick v. United

 Fruit Co. ,      365 U.S.          731,    734-35        (1961) .    In admiralty cases,               "a

 court applies federal common law and can look to state law in

 situations where there is no admiralty rule on point." Ost-West-

 Handel Bruno Bischoff GmbH v.                      Project Asia Line,            Inc.,        160 F.3d

 170,    174   (4th Cir.       1998);       see also La Esperanza de P.R.,                      Inc.    v.

 Perez    y    Cia.     de    P.R.,      Inc.,      124    F.3d      10,    16   (1st       Cir.    1997)
Case 2:18-cv-00339-RBS-DEM Document 20 Filed 10/18/18 Page 7 of 13 PageID# 146



 (describing sources of maritime law). Maritime law controls over

 conflicting state law. See MP Leasing,               2009 A.M.C. at 1467.

 B. Plaintiff has stated a plausible claim for breach of contract.

       A claim for breach of           contract has        three   elements:        (1)   the

 existence of a       valid,    enforceable contract between the parties;

 (2)   the defendant's breach of          that contract;           and    (3)    injury or

 damage to the plaintiff caused by that breach. See Navar,                         Inc. v.

 Fed. Bus. Council,         784 S.E.2d 296,     344   {Va.    2016). The latter two

 elements are not in dispute here. Assuming an enforceable contract

 to repair the starboard engine existed between Plaintiff and Full

 Throttle,     Full   Throttle       breached   it    by     failing      to    adequately

 complete those repairs. That breach forced Plaintiff to seek help

 from another servicer at substantial expense.

        Rather, the claim turns on whether the parties formed a valid

 contract at all. This is a closer question, but the complaint does

 plausibly allege a contract between the parties. "The elements of

 a     valid    contract       are     offer,        acceptance,         and       valuable

 consideration." Lester v. TMG, Inc., 896 F. Supp. 2d 482, 485 (E.D.

 Va. 2012). In general, "courts will not inquire into the adequacy

 of consideration." Jessee v. Smith, 278 S.E.2d 793, 795 (Va. 1981).

        Plaintiff     has     advanced    several      theories      to        support    the

 existence of     a   valid contract between the parties,                       including a

 third-party beneficiary formulation running back to the Seller's

 original repair contract with Full Throttle. The court need not
Case 2:18-cv-00339-RBS-DEM Document 20 Filed 10/18/18 Page 8 of 13 PageID# 147



examine these theories in detail, as the pleadings plausibly allege

 the parties formed a valid oral contract for repair of the Vessel

 around   September    1,     2017.   It   was   about    this   date    that   Full

 Throttle, then on its fourth service call for the starboard engine,

promised that it would "properly repair              [the]    Vessel,   and ensure

 it was in good working order." Compl. ^ 17. This promise was not

purely gratuitous as Defendants allege.             Rather,      Plaintiff agreed

 to cover at least part of the cost—namely,                  the oil change that

 would be required after repairs were complete. Both parties then

 undertook their obligations under this agreement.                 Full Throttle

 completed additional repairs, including replacing the engine oil

 as   required by     those    repairs.    Plaintiff      paid   the    agreed-upon

 consideration. At this stage of the litigation, this is enough to

 state the elements of a          maritime contract.      Therefore,       the court

 should not dismiss Plaintiff's breach of contract claim.

 C. Plaintiff has stated a plausible claim for breach of the implied
 warranty of workmanlike performance.

       Plaintiff's warranty claim follows as a natural extension of

 his contract claim. Ship repair contracts carry an implied warranty

 of workmanlike performance. See Little Beaver Enters, v. Humphreys

 Rys., Inc., 719 F.2d 75, 77-78 (4th Cir. 1983)               (describing origins

 and application of         the   warranty);     Muller   Boat    Works,    Inc.   v.

 Unnamed 52' House Barge, 464 F. Supp. 2d 127, 145 (E.D.N.Y. 2006)

 (recognizing that courts have consistently applied warranty ''to
Case 2:18-cv-00339-RBS-DEM Document 20 Filed 10/18/18 Page 9 of 13 PageID# 148



 find fault where repair work is improperly performed"). Though it

 does not make a repairer a                  ''guarantor" of results,             the warranty

 "bind[s]       the    ship       repairer    to   use      the    degree     of    diligence,

 attention and skill adequate to complete the task." Little Beaver,

 719    F.2d    at    78.    Because    the     complaint         plausibly       alleges      that

 Defendants breached this warranty when their repairs                                   failed    to

 remedy       the    starboard       engine    problems          (and   may   in        fact   have

 exacerbated the damage), the court should not dismiss Plaintiff's

 warranty claim.

 D. Plaintiff has stated a plausible claim for maritime negligence.

         Plaintiff's maritime negligence claim arises from the same

 set of facts as his contract claims. Outside the maritime context,

 such allegations            would be        insufficient         to    support     a     separate

 negligence claim because, under Virginia law,                            ''[a]    tort action

 cannot be based solely on a negligent breach of contract." Richmond

 Metro. Auth. V.            McDevitt Street Bovis,           Inc.,      507 S.E.2d 344,          347

 (Va.    1998) .

         A review of maritime law, however, suggests that in some cases

 a plaintiff may maintain contract and tort claims simultaneously,

 even if they arise out of the same facts. Under maritime law, "a

 shipowner may sue in either tort or contract for negligent repairs

 to     his   vessel."       La    Esperanza,      124    F.3d     at   16;   see       also   Todd

 Shipyards Corp.            v.    Turbine Serv.,         Inc.,    674 F.2d 401,          412     (5th

 Cir.     1982)       (describing      tort     claim       against      ship      repairer       as
Case 2:18-cv-00339-RBS-DEM Document 20 Filed 10/18/18 Page 10 of 13 PageID# 149



 "negligent performance of the maritime contract").                           Ship repair

 contracts are distinguishable from other types of contracts on

 this point. See 1 Thomas J. Schoenbaum, Admiralty & Maritime Law

 § 5.14    (6th ed. 2018)         ("Ship repairers ... are subject to certain

 doctrines        of    the   general      maritime     law     in   addition     to   their

 contractual undertakings."); cf.                Int'l Ore & Fertilizer Corp. v.

 SGS     Control       Servs. ,   Inc. ,   38   F.3d    1279,    1284   (2d     Cir.   1994)

  (dismissing negligent misrepresentation claim asserted alongside

 breach of contract claim arising from ship inspection contract);

 Maersk Line Ltd. v. CARE, 271 F. Supp. 2d 818, 820, 823 (E.D. Va.

 2003)    (dismissing negligence claim that was "almost identical" to

 breach of contract claim arising from wheat shipping contract). A

 ship repairer therefore faces three potential sources of liability

 for     inadequate performance:            breach of contract,          breach of the

  implied warranty of workmanlike performance, and the maritime tort

 of negligence. See La Esperanza, 124 F.3d at 16-17; Schoenbaum,

  supra. The Federal Rules of Civil Procedure permit alternative

  pleading of this sort, see Fed. R. Civ. P. 8(d)(2), though double

  recovery is obviously not allowed, see, e.g., X-It Prods., LLC v.

  Walter Kiddie Portable Ecfuip., Inc., 227 F. Supp. 2d 494, 523 (E.D.

  Va.   2002) .

         The court in MP Leasing Corp.                 v.   Colonna^s Shipyard,        Inc.,

  which also concerned a ship repair contract, denied a motion to

  dismiss a maritime negligence claim on the same grounds. See No.

                                                10
Case 2:18-cv-00339-RBS-DEM Document 20 Filed 10/18/18 Page 11 of 13 PageID# 150



 2:07cv273,     2008 U.S. Dist. LEXIS 28485, at *10-13               (E.D. Va. Apr.

 3,   2008),    summary   judgment granted by,           judgment    entered by MP

 Leasing Corp.,      2009 A.M.C.      1462.    The court emphasized that the

 maritime character of the claim was dispositive; under state common

 law,   which the defendant had been citing,              dismissal likely would

 have been proper. See id. at *13.

        Defendants    cite    another   ship    repair    case,     decided by     the

 undersigned, which dismissed a negligence count where contract and

 bailment remedies were also pled.              See Lower Neuse Preservation

 Group,    LLC v.    Boats,   Etc.,   Inc.,    No.   4:llcv77,      2011 WL 4565434

  (E.D. Va. Sept. 28, 2011). That decision, not binding here, appears

 to have mistakenly relied on state law, rather than maritime law,

 to dismiss the negligence claim. See id. Plaintiff, plainly aware

 of this distinction, has tactfully avoided criticizing the opinion

 and instead vigorously emphasized that maritime law applies in

 this   case.


        Defendants also note that the economic loss rule ordinarily

  functions to preclude tort claims when a plaintiff claims only

  frustrated expectations as damages. See Maersk Line Ltd., 271 F.

  Supp. 2d at 821-23. But the intersection between this rule and the

  duties   imposed on        ship   repairers    under    admiralty     law   is   not

  entirely clear. It appears at a minimum that a maritime negligence

  claim will lie if the ship repairer's conduct causes harm beyond

  the simple failure to complete the contracted work. See, e.g.. La

                                          11
Case 2:18-cv-00339-RBS-DEM Document 20 Filed 10/18/18 Page 12 of 13 PageID# 151




 Esperanza,      124 F.3d at 18          (affirming negligence finding against

 ship repairer for damage caused by improper welds on the boat hull

 it was contracted to repair);                 MP Leasing,            2008 U.S.      Dist.    LEXIS

 28485    (declining to dismiss negligence count where vessel under

 repair    was      stranded      on     marine       railway          after     repairs       were

 completed).       Here,    Plaintiff's allegations                   permit   the      reasonable

 inference     that    Defendants'           negligent       installation          of    a    faulty

 rocker arm set in the starboard engine caused even greater damage

 than was originally present. That is,                      as alleged.         Defendants did

 not simply fail to repair the engine under the contract, they made

 the problem worse. As a result, at this stage of the proceedings,

 and   accepting      all    inferences        in    favor       of    Plaintiff,       the    court

 should not dismiss the maritime negligence claim.

                                  IV.    Recommendation


         For the    foregoing reasons,              the undersigned recommends                  that

 Defendants'     Motion to Dismiss            (ECF No.      13)       be DENIED.

                                 V.     Review Procedure


         By copy of this report and recommendation,                            the parties are

 notified that pursuant to 28 U.S.C.                     § 636(b)(1)(C):

         1. Any party may serve upon the other party and file with the

 Clerk     written         objections         to     the     foregoing          findings         and

 recommendations within fourteen (14) days from the date of mailing

 of this report to the objecting party, see 28 U.S.C.                              § 636(b)(1),

 computed pursuant          to   Rule    6    (a)   of     the    Federal      Rules     of    Civil


                                               12
Case 2:18-cv-00339-RBS-DEM Document 20 Filed 10/18/18 Page 13 of 13 PageID# 152



 Procedure.      Rule   6(d)   of     the    Federal        Rules     of    Civil     Procedure

permits an extra three (3) days, if service occurs by mail. A party

may respond to any other party's objections within fourteen (14)

days after being served with a copy thereof. See Fed. R. Civ. P.

72(b)(2)       (also computed pursuant to Rule                      6(a)    and     (d)   of the

Federal Rules of Civil Procedure).

        2.   A district judge shall make a de novo determination of

those        portions   of     this     report        or     specified            findings    or

recommendations to which objection is made.

        The parties are further notified that failure to file timely

objections to the findings and recommendations set forth above

will result in a waiver of appeal from a judgment of this Court

based on such findings and recommendations. Thomas v. Arn,                                   474

U.S. 140       (1985); Carr v. Hutto,             737 F.2d 433             (4th Cir.      1984);

United States v. Schronce, 727 F.2d 91 (4th Cir. 1984).




                                                              Jsf
                                              Douglas E. Miiler       V
                                              United States Magistrate Judge
                                            DOUGLAS    E.    MILLER
                                            UNITED STATES MAGISTRATE JUDGE

October 18,      2018




                                             13
